Exhibit 10.15
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into as of February 16, 2009, and effective as of January 1, 2009, by
and among GNC Acquisition Holdings Inc., a Delaware corporation (“Holdings”),
General Nutrition Centers, Inc., a Delaware corporation and wholly owned
subsidiary of Holdings (“Centers,” and together with Holdings, referred to
herein as “GNC”), and Joseph M. Fortunato (the “Executive”).
     WHEREAS, Holdings, Centers and the Executive have previously entered into
the Employment Agreement, dated as of March 16, 2007 (the “Effective Date”), as
amended as of April 7, 2007 (the “Original Employment Agreement”); and
     WHEREAS, the Company and the Executive desire to amend and restate the
Original Employment Agreement in a manner intended to comply with Section 409A
of the Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:
     1. Employment of the Executive; Duties.
          1.1 Title. During the Employment Period (as defined in Section 2.2
hereof), the Executive shall serve as (a) Chief Executive Officer of Centers and
(b) Chief Executive Officer of Holdings.
          1.2 Duties. During the Employment Period, the Executive shall do and
perform all services and acts necessary or advisable to fulfill the duties and
responsibilities of the Executive’s positions and shall render such services on
the terms set forth herein. In addition, the Executive shall have such other
executive and managerial powers and duties as may be reasonably assigned to the
Executive by the Board of Directors of Centers (the “Centers Board”) or the
Board of Directors of Holdings (the “Holdings Board”), as applicable,
commensurate with the Executive’s positions. The Executive shall report solely
and directly to the Holdings Board. The Executive’s duties, titles and
responsibilities shall not be changed materially at any time without his consent
(other than during any period where the Executive is incapacitated due to
physical or mental illness). Except for sick leave, reasonable vacations,
excused leaves of absence, or as otherwise provided in this Agreement, the
Executive shall, throughout the Employment Period, devote substantially all the
Executive’s working time, attention, knowledge and skills faithfully, and to the
best of the Executive’s ability, to the duties and responsibilities of the
Executive’s positions in furtherance of the business affairs and activities of
GNC and its Affiliates (as defined in Section 5.4(a)). Notwithstanding the
foregoing, the Executive is permitted, to the extent such activities do not
substantially interfere with the performance of his duties and responsibilities
under this Agreement or create an adverse business conflict with any Company
Party (as defined in Section 5.4(b)), to (a) manage his personal, financial, and
legal affairs, (b) serve on civic or charitable boards or committees (it being
understood that his

 



--------------------------------------------------------------------------------



 



continuing to serve on the boards and committees set forth on Exhibit A, will,
as of the Effective Date, be deemed not to interfere with the performance of his
duties and responsibilities under this Agreement), and (c) deliver lectures or
fulfill speaking engagements. Except where GNC provides its written consent
otherwise (which consent will not be unreasonably withheld), the Executive shall
maintain his principal residence within 75 miles of the principal office of
Centers as of the Effective Date. The Executive shall at all times be subject
to, comply with, observe and carry out faithfully to the best of his ability and
in all material respects (x) Centers lawful rules, regulations, policies and
codes of ethics and/or conduct applicable to its employees generally and in
effect from time to time and (y) such lawful rules, regulations, policies, codes
of ethics and/or conduct, directions and restrictions as either the Centers
Board or the Holdings Board may from time to time reasonably establish or
approve for their executive officers.
          1.3 Board Membership. During the Employment Period, the Executive will
serve as a member of (a) the Centers Board and as a member of the executive
committee of the Centers Board and (b) the Holdings Board and as a member of the
executive committee of the Holdings Board.
     2. Term of Employment.
          2.1 Employment Period. The employment of the Executive hereunder will
commence on the Effective Date and continue until the fifth (5th) anniversary
thereof (the “Initial Employment Period”), unless terminated earlier in
accordance with the provisions of Section 4 of this Agreement.
          2.2 Extension. Unless terminated earlier in accordance with the
provisions of Section 4 of this Agreement, the employment of the Executive will
automatically continue after the end of the Initial Employment Period for
additional and successive one (1)-year periods (each an “Extension Period” and,
together with the Initial Employment Period, the “Employment Period”), unless
GNC or the Executive notifies the other in writing not less than one (1) year
prior to the end of the Initial Employment Period, or the end of the applicable
Extension Period, of its or the Executive’s election, in its or the Executive’s
sole discretion, not to extend the Employment Period.
     3. Compensation and General Benefits.
          3.1 Base Salary. During the Employment Period, Centers agrees to pay
to the Executive an annual base salary in an amount not less than $860,000, to
be reviewed annually by the Holdings Board or the compensation committee of the
Holdings Board (the “Compensation Committee”), for upward adjustments only (as
the Holdings Board (or the Compensation Committee), acting in its sole
discretion, determines to be reasonable and appropriate); provided, however,
that such amount will be increased pursuant to such review effective as of
January 1 of each year during the Employment Period, beginning with January 1,
2008, by a percentage no less than the percentage increase in the Consumer Price
Index for All Urban Consumers, as published by Bureau of Labor Statistics of the
U.S. Department of Labor, for the calendar year immediately preceding such
review (such base salary as adjusted from time to time, the “Base Salary”). The
Executive’s Base Salary, less amounts required to be withheld under applicable
law, shall be payable in equal installments in accordance with Centers’ normal
payroll practices

2



--------------------------------------------------------------------------------



 



and procedures in effect from time to time for the payment of salaries to
executive officers of Centers, but in no event less frequently than monthly.
          3.2 Bonus. During the Employment Period, the Executive shall be
eligible to receive from Centers an annual performance bonus (the “Annual
Bonus”), which shall have a target of seventy-five percent (75%) of Base Salary
with a maximum of one hundred and twenty-five percent (125%) of Base Salary if
Centers exceeds the annual goals for the applicable year. Such annual goals
shall be determined by the Holdings Board (or the Compensation Committee) in
good faith consultation with the Executive. The Holdings Board (or the
Compensation Committee) may determine to provide the Executive with any other
additional bonus from time to time in its sole discretion. Any Annual Bonus
earned, and any other discretionary bonus awarded if applicable, shall be
payable in full no later than March 15 of the year following the year the bonus
is earned, and in accordance with Centers’ normal payroll practices and
procedures. The Annual Bonus shall be based on the achievement of corporate and
personal goals and objectives established under the terms of a plan to be
developed jointly in good faith by GNC and the Executive (the “Plan”). The Plan
will establish financial objectives and financial goals related to Centers.
Except as otherwise expressly provided in Section 4, any Annual Bonus (or
portion thereof) payable under this Section 3.2 shall be contingent on the
Executive’s continued employment with Centers through the date such payment is
determined and becomes payable under the terms of the Plan.
          3.3 Expenses. During the Employment Period, in addition to any amounts
to which the Executive may be entitled pursuant to the other provisions of this
Agreement, Centers shall reimburse the Executive for all reasonable and
necessary expenses incurred by the Executive in performing the Executive’s
duties hereunder on behalf of GNC or its Affiliates, subject to, and consistent
with, Centers’ policies for executive officer expense payment and reimbursement,
in effect from time to time.
          3.4 Fringe Benefits. During the Employment Period, in addition to any
amounts to which the Executive may be entitled pursuant to the other provisions
of this Agreement, the Executive shall be entitled to participate in, and to
receive benefits under, (a) any benefit plans, arrangements, or policies made
available by Centers to its executive officers generally, subject to and on a
basis consistent with the terms, conditions, and overall administration of each
such plan, arrangement or policy and (b) without limiting the foregoing, the
benefits set forth on Exhibit B attached hereto (with items 6 through 13 listed
on Exhibit B being referred to herein as the “Perquisites”).
          3.5 Equity Interests.
          (a) On the Effective Date, the Executive shall be permitted to and
shall purchase a number of shares of Holdings Class A Common Stock, par value
$0.001 per share (“Holdings Common Stock”), and Holdings preferred stock, par
value $0.001 per share (together with Holdings Common Stock, the “Holdings
Stock”), pursuant to the terms and conditions of that certain Contribution and
Exchange Agreement dated as of the date hereof.
          (b) On the Effective Date, the Executive shall receive an award of
options to purchase the number of shares of Holdings Common Stock equal to 2.63%
of the Holdings

3



--------------------------------------------------------------------------------



 



Common Stock then outstanding, on a fully-diluted basis (taking into account all
options granted or reserved for issuance as part of the management option pool),
with 50% of such options having an exercise price equal to the price per share
of Holdings Common Stock paid by Ares Corporate Opportunities Fund II, L.P.
(“Ares”) and Ontario Teachers’ Pension Plan Board (“OTPP,” and together with
Ares and any other co-investor, the “Sponsor”) or their Affiliates in connection
with the equity funding of Holdings (the “Sponsor Buy-In Price”) and 50% of such
options having an exercise price equal to the amount obtained by multiplying the
Sponsor Buy-In Price by 1.5. The options will be awarded under the terms of the
GNC Acquisition Holdings Inc. 2007 Stock Incentive Plan (the “Equity Incentive
Plan”) and subject to the provisions of Holdings’ standard option agreements
which will contain customary provisions, including, consistent with the past
practice at Centers, a provision entitling the holder to receive a special bonus
payment for any extraordinary dividends paid to Sponsor (other than special
dividends paid to the holders of the Class B Common Stock of Holdings in
accordance with Holdings’ Certificate of Incorporation, as amended from time to
time) and customary provisions relating to post-termination exercise periods
(which, in any event, would not be less than one (1) year in the event of
Executive’s death or Total Disability (as defined in Section 4.2(c)) or sixty
(60) days in the event of a termination without Cause (as defined in
Section 4.3(g)) or with or without Good Reason (as defined in Section 4.3(h))).
The options will be time based and will vest annually over a four (4) year
period on each anniversary of the grant date subject to the Executive’s
continuous employment with Centers through each such vesting date and will have
an outside exercise date of ten (10) years from the date of grant, subject to
earlier termination in certain circumstances. The options having an exercise
price equal to the Sponsor Buy-In Price will be incentive stock options to the
maximum extent permitted under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”). All other options will be nonqualified options.
          (c) During the Employment Period and in the sole discretion of, and
subject to the approval of, the Holdings Board (or any compensation committee or
other appropriate committee under the Equity Incentive Plan), the Executive
shall be eligible to participate in and be granted awards under the Equity
Incentive Plan.
          (d) In the event of a Change in Control (as defined in
Section 4.3(i)), all of the Executive’s stock options shall vest in full and
become immediately exercisable and all restrictions with respect to restricted
stock issued to the Executive, if any, shall lapse.
     4. Termination.
          4.1 General. The employment of the Executive hereunder (and the
Employment Period) shall terminate as provided in Section 2 hereof, unless
earlier terminated in accordance with the provisions of this Section 4.
          4.2 Death or Disability of the Executive.
          (a) The employment of the Executive hereunder (and the Employment
Period) shall terminate upon (i) the death of the Executive or, (ii) at the
option of GNC, upon not less than fifteen (15) days’ prior written notice to the
Executive or the Executive’s personal

4



--------------------------------------------------------------------------------



 



representative or guardian, if the Executive suffers a Total Disability (as
defined in Section 4.2(c)).
          (b) In the event the Executive’s employment is terminated pursuant to
this Section 4.2, then, subject to reduction by any benefits paid or payable to
the Executive, the Executive’s beneficiaries or estate under any
Centers-sponsored disability benefit plan program or policy for the period
following such date of termination (provided, however, that no such reduction
shall be made for any benefits paid upon the Executive’s death under Centers’
life insurance policy), the following provisions shall apply:
               (i) Centers shall pay to the Executive, or to the Executive’s
guardian or personal representative, as the case may be, (A) any accrued but
unpaid Base Salary paid in accordance with Centers’ normal payroll practices and
procedures, (B) any accrued but unpaid Annual Bonus, if any, with respect to the
fiscal year prior to the year in which termination occurs, paid in accordance
with Section 3.2 (the “Accrued Bonus”), (C) a lump sum payment for any accrued
but unpaid Perquisites within 30 days of termination, (D) a lump sum payment for
any accrued vacation within 30 days of termination, and (E) reimbursement of
expenses in accordance with Section 3.3 (collectively, “Accrued Obligations”);
               (ii) Centers shall pay to the Executive, or to the Executive’s
guardian or personal representative, as the case may be, a lump sum payment
equal to the sum of (x) the Executive’s current Base Salary and (y) the
annualized value of the Perquisites as determined in good faith by the
Accounting Firm (as defined in Section 4.3(f)(ii)) using customary valuation
methods, payable on the 30th day following the date of termination;
               (iii) Centers shall pay to the Executive, or to the Executive’s
guardian or personal representative, as the case may be, a prorated share of the
Annual Bonus pursuant to Section 3.2 (based on the period of actual employment)
that the Executive would have been entitled to had the Executive worked the full
year during which the termination occurred, provided that bonus targets (other
than individual targets) are met for the year of such termination (any such
bonus shall be payable no later than March 15 of the year following the year the
bonus is earned, and in accordance with Centers’ normal payroll practices and
procedures); and
               (iv) if (x) the Executive, guardian or personal representative,
as the case may be, timely elects continuation coverage (with respect to the
Executive’s coverage or any eligible dependent coverage, as applicable) under
the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA Continuation
Coverage”) with respect to Centers’ group health insurance plan and (y) the
Executive, guardian or personal representative, as the case may be, continue
timely co-payment of premiums at the same level and cost as if the Executive
were an employee of Centers (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars), Centers shall be
responsible for payment of the monthly cost of COBRA Continuation Coverage to
the same extent it paid for such coverage for the Executive’s coverage or any
eligible dependent coverage, as applicable, immediately prior to the date of the
termination pursuant to this Section 4.2, such payment to continue for the
period permitted by COBRA; provided, however, that if, in the event of
termination due to Total Disability, the

5



--------------------------------------------------------------------------------



 



Executive obtains other employment that offers substantially similar or improved
group health benefits, COBRA Continuation Coverage shall cease.
          (c) Subject to the last sentence of this Section 4.2(c), for purposes
of this Agreement, “Total Disability” means (i) the Executive is subject to a
legal decree of incompetency (the date of such decree being deemed the date on
which such disability occurred), (ii) the written determination by a physician
selected by GNC that, because of a medically determinable disease, injury or
other physical or mental disability, the Executive is unable to substantially
perform, with or without reasonable accommodation, the material duties of the
Executive required by this Agreement, and that such disability has lasted for
ninety (90) consecutive days or any one hundred twenty (120) days during the
immediately preceding twelve (12) month period or is, as of the date of
determination, reasonably expected to last six (6) months or longer after the
date of determination, in each case based upon medically available reliable
information, or (iii) the Executive’s qualifying for benefits under Centers
long-term disability coverage, if any. In conjunction with determining Total
Disability for purposes of this Agreement, the Executive hereby consents to
(x) any reasonable examinations that the Holdings Board or the Compensation
Committee determines are relevant and reasonably necessary to a determination of
Total Disability or are required by GNC’s physician, (y) furnish such medical
information as may be reasonably requested and (z) waive (only as to GNC and for
the limited purpose of determining Total Disability in accordance with this
Agreement, subject to an appropriate confidentiality understanding by GNC) any
applicable physician patient privilege that may arise because of such
examination. Notwithstanding anything to the contrary in this Section 4.2(c),
“Total Disability” shall have the definition of “Disabled” contained in
Section 409A of the Code, in any instance in which amounts are paid under this
Agreement as a result of the Executive’s Total Disability and such amounts are
treated as deferred compensation under Section 409A of the Code.
          (d) With respect to outstanding stock options and restricted stock
held by the Executive as of the date of termination pursuant to this
Section 4.2, any such options that would become vested and exercisable, and any
restricted stock awards the restrictions with respect to which would lapse, in
each case assuming the Executive had continued to be employed with Centers,
during the calendar year in which termination occurs and the year following the
end of such calendar year shall immediately vest and become exercisable, as
applicable, as of the date of the termination.
          4.3 Termination Without Cause or Resignation For Good Reason;
Non-Renewal.
          (a) GNC may terminate the Executive’s employment without Cause (as
defined in Section 4.3(g)), and thereby terminate the Executive’s employment
(and the Employment Period) under this Agreement at any time with no requirement
for notice to the Executive.
          (b) The Executive may resign, and thereby terminate the Executive’s
employment (and the Employment Period), at any time for “Good Reason,” upon not
less than sixty (60) days’ prior written notice to GNC specifying in reasonable
detail the reason therefor; provided, however, that GNC shall have a reasonable
opportunity to cure any such Good Reason

6



--------------------------------------------------------------------------------



 



(to the extent possible) within thirty (30) days after GNC’s receipt of such
notice; and provided, further, that, if GNC is not seeking to cure, GNC shall
not be obligated to allow the Executive to continue working during such period
and may, in its sole discretion, accelerate such termination of employment (and
the Employment Period) to any date during such period. A determination of
whether the Executive has Good Reason under Sections 4.3(h)(i) or (ii) for
termination of the Executive’s employment under this Agreement, and of whether
GNC has effectively cured and thus eliminated the grounds for such Good Reason,
shall be made only by a two-thirds vote of the Holdings Board (excluding the
Executive for such purposes), within its sole judgment and discretion, acting in
good faith after having met with Centers’ Vice President of Human Resources. A
determination by the Holdings Board made in accordance with this Section 4.3(b)
that Good Reason does not exist or has been cured will not prevent the Executive
from challenging such determination.
          (c) Following the Initial Employment Period, GNC may decline to renew
this Agreement for an additional Extension Period, in accordance with
Section 2.2 hereof, for reasons other than those that would otherwise constitute
Cause, provided that the Executive shall be required to continue to provide
services hereunder through the end of the Employment Period.
          (d) In the event the Executive’s employment is terminated pursuant to
this Section 4.3, then, subject to Sections 4.3(e) and 4.6 hereof, the following
provisions shall apply:
               (i) Centers shall pay the Executive the Accrued Obligations in
accordance with Section 4.2(b)(i);
               (ii) Centers shall pay the Executive a lump sum of two (2) times
the Base Salary and the annualized value of the Perquisites, as determined in
good faith by the Accounting Firm using customary valuation methods; provided,
however, that if such termination occurs either (x) “in anticipation of” (as
defined in Section 4.3(j)) or during the two (2) year period following, a Change
in Control or (y) within the six (6) months prior to or at any time following,
the consummation of the first public offering of the Holdings Common Stock or
other equity securities of Holdings or any of its subsidiaries pursuant to a
registration statement (other than on Form S-8 or similar or successor forms)
filed with, and declared effective by, the Securities and Exchange Commission
(an “IPO”), then such payment will be a lump sum of three (3) times the Base
Salary and the annualized value of the Perquisites, as determined in good faith
by the Accounting Firm using customary valuation methods. All payments pursuant
to Sections 4.3(d)(i) and (ii) shall be made on the 30th day following the date
of termination;
               (iii) Centers shall pay to the Executive a lump sum of two (2)
times an amount equal to the average Annual Bonus paid or payable under
Section 3.2 with respect to the most recent three (3) fiscal years, starting no
earlier than the Effective Date (determined by annualizing the bonus paid or
payable with respect to any partial fiscal year); provided, however, that that
if such termination occurs either (x) in anticipation of or during the two
(2) year period following, a Change in Control or (y) within the six (6) months
prior to or at any time following, an IPO, then such payment will be a lump sum
of three (3) times the amount equal to the average Annual Bonus paid or payable
under Section 3.2 with respect to the most recent three (3) fiscal years,
starting no earlier than the Effective Date (determined by annualizing the bonus
paid or

7



--------------------------------------------------------------------------------



 



payable with respect to any partial fiscal year). All payments pursuant to
Sections 4.3(d)(iii) shall be made on the 30th day following the date of
termination;
               (iv) if (x) the Executive timely elects COBRA Continuation
Coverage with respect to Centers’ group health insurance plan and (y) the
Executive continues timely co-payment of premiums at the same level and cost as
if the Executive were an employee of Centers (excluding, for purposes of
calculating cost, an employee’s ability to pay premiums with pre-tax dollars),
Centers shall be responsible for payment of the monthly cost of COBRA
Continuation Coverage to the same extent it paid for such coverage for the
Executive’s coverage or any eligible dependent coverage, as applicable,
immediately prior to the date of the termination pursuant to this Section 4.3,
such payment to continue for the period permitted by COBRA; provided, however,
that if the Executive obtains other employment that offers substantially similar
or improved group health benefits, COBRA Continuation Coverage shall cease;
               (v) with respect to outstanding stock options and restricted
stock held by the Executive as of the date of termination pursuant to this
Section 4.3, any such options that would become vested and exercisable, and any
restricted stock awards the restrictions with respect to which would lapse, in
each case assuming the Executive had continued to be employed with Centers,
during the twenty-four (24) month period following the date of termination shall
immediately vest and become exercisable, as applicable; provided, however, that
if such termination occurs either (x) in anticipation of a Change in Control or
(y) within the six (6) months prior to or at any time following, an IPO, any
options that would become vested and exercisable, and any restricted stock
awards restrictions with respect to which would lapse, in each case, during the
thirty-six (36) month period following the date of termination shall immediately
vest and become exercisable.
          (e) As a condition precedent to the Executive’s right to receive the
benefits set forth in Section 4.3(d) hereof, the Executive agrees to execute a
release in substantially the form attached hereto as Exhibit C.
          (f) (i) Anything in this Agreement to the contrary notwithstanding, if
it shall be determined that any payment, vesting, distribution or transfer by
Centers or any Affiliate or successor of Centers or by any other Person (as
defined in Section 5.4(f)) or that any other event occurring with respect to the
Executive and Centers for the Executive’s benefit, whether paid or payable or
distributed or distributable under the terms of this Agreement or otherwise
(including under any employee benefit plan) (a “Payment”) would be subject to or
result in the imposition of the excise tax imposed by Section 4999 of the Code
(and any regulations or guidance promulgated or issued thereunder, any successor
provision, and any similar provision of state or local income tax law)
(collectively, the “Excise Tax”), then the amount of the Payment shall be
reduced so that the present value of all Payments (calculated in accordance with
Section 280G of the Code and the regulations thereunder), in the aggregate,
equals three (3) times the Executive’s “base amount” (within the meaning of
Section 280G(b)(3) of the Code), minus one dollar ($1.00) (the “Payment
Reduction”). To the extent necessary to effect the Payment Reduction, Centers
shall reduce or eliminate the Payments by first reducing or eliminating the
portion of the Payments which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the initial
determination, subject to the

8



--------------------------------------------------------------------------------



 



confirmation of the Accounting Firm (as defined herein) with respect to the
intended effect of such Payment Reduction. Notwithstanding the foregoing, the
Payment Reduction shall not apply if the Accounting Firm determines that, on an
after-tax basis, the Executive would retain a greater amount of compensation
following payment of the Excise Tax on the unreduced amount of any Payments than
the amount of compensation retained following the Payment Reduction as required
hereby.
               (ii) Subject to the provisions of Section 4.3(f)(iii), all
determinations required to be made under this Section 4.3(f), including whether
and when a Payment is subject to Section 4999 and the assumptions to be utilized
in arriving at such determination and in determining an appropriate Payment
Reduction, shall be made by PricewaterhouseCoopers LLP, or any other nationally
recognized accounting firm that shall be Centers’ outside auditors at the time
of such determination (the “Accounting Firm”), which Accounting Firm shall
provide detailed supporting calculations to the Executive and Centers within
fifteen (15) business days of the receipt of notice from Centers or the
Executive that there will be a Payment that the Person giving notice believes
may be subject to the Excise Tax. All fees and expenses of the Accounting Firm
shall be borne by Centers. Any determination by the Accounting Firm shall be
binding upon Centers and the Executive in determining whether a Payment
Reduction is required and the amount thereof (subject to Sections 4.3(f)(iii)
and (iv)), in the absence of material mathematical or legal error.
               (iii) If, as a result of any uncertainty in the application of
Section 4999 at the time of the initial determination by the Accounting Firm
under Section 4.3(f)(ii), the Accounting Firm subsequently determines that (A) a
Payment Reduction should have been made and was not, or a larger Payment
Reduction should have been made in accordance with Section 4.3(f)(ii) (an
“Overpayment”), any such Overpayment, to the extent actually paid or provided to
the Executive, will be treated for all purposes, to the extent practicable and
subject to applicable law, as a loan to the Executive with interest at the
applicable Federal rate provided for in Section 1274(d) of the Code and will be
repaid by the Executive to Centers in full within thirty-five (35) days after
the Executive receives notice of the Accounting Firm’s determination, which
notice shall be provided to Executive within sixty (60) days of the date that
Centers first learns of the Overpayment from the Accounting Firm; provided,
however, that the amount of the Overpayment to be repaid by the Executive to
Centers will be reduced to the extent that the Accounting Firm determines that
any portion of the Overpayment to be repaid will not be offset by a
corresponding reduction in any applicable Excise Tax by reason of such repayment
of the Overpayment, or (B) a Payment Reduction was made and should not have been
made, or a smaller Payment Reduction should have been made in accordance with
Section 4.3(f)(ii) (an “Underpayment”), any such Underpayment will be due and
payable by Centers to the Executive within thirty-five (35) days after Centers
receives notice of the Accounting Firm’s determination. Notwithstanding the
foregoing, any subsequent determination by the Accounting Firm of an Overpayment
or Underpayment in accordance with this Section 4.3(f)(iii) must be made within
seventy-five (75) days after the Accounting Firm’s initial determination under
Section 4.3(f)(ii).
               (iv) The Executive shall give written notice to Centers of any
claim by the Internal Revenue Service (“IRS”) that, if successful, would require
the payment by the Executive of an Excise Tax, such notice to be provided within
fifteen (15) days after the Executive shall have received written notice of such
claim. The Executive shall cooperate with

9



--------------------------------------------------------------------------------



 



Centers in determining whether to contest or pay such claim and shall not pay
such claim without the written consent of Centers, which shall not be
unreasonably withheld, conditioned or delayed.
               (v) This Section 4.3(f) shall remain in full force and effect
following the termination of the Executive’s employment for any reason until the
expiration of the statute of limitations on the assessment of taxes applicable
to the Executive for all periods in which the Executive may incur a liability
for taxes (including Excise Taxes), interest or penalties arising out of the
operation of this Agreement.
          (g) For purposes of this Agreement, “Cause” means the occurrence of
any one or more of the following events, as determined in good faith by a
two-thirds vote of the Holdings Board (excluding the Executive for such
purposes), after the Executive (and his counsel) has been given a reasonable
opportunity to be heard at a Holdings Board meeting specifically called for the
purpose of making the Cause determination:
               (i) the Executive’s conviction of, or plea of nolo contendere to,
a crime which constitutes a felony;
               (ii) the Executive’s willful disloyalty or deliberate dishonesty
with respect to GNC or any of its Affiliates which is injurious to the financial
condition, business or reputation of either of GNC or any of its Affiliates;
               (iii) the commission by the Executive of an act of fraud or
embezzlement against GNC or any of its Affiliates;
               (iv) a material breach by the Executive of any provision of this
Agreement or any other written contract or agreement between the Executive and
Holdings or Centers or any of their Affiliates, which, if curable, is not cured
within 30 days after delivery to the Executive by Holdings or Centers, as
applicable, of written notice of such breach; provided, that, if such breach, if
curable, is not capable of being cured within such 30-day period, the Executive
will have a reasonable additional period as will be agreed to by Holdings or
Centers, as applicable, in their sole discretion, to cure such breach; or
               (v) the willful and continued failure by the Executive to
materially perform the duties of the positions of Chief Executive Officer of
Centers or Chief Executive Officer of Holdings or his continued failure to
substantially perform duties requested or prescribed by the Centers Board or the
Holdings Board (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness or death), which, if curable, is
not cured within 30 days after delivery to the Executive by Holdings or Centers,
as applicable, of written notice of such failure; provided, that, if such
failure, if curable, is not capable of being cured within such 30-day period,
the Executive will have a reasonable additional period as will be agreed to by
Holdings or Centers, as applicable, in their sole discretion, to cure such
failure.
          Cause will not solely exist because of the Executive’s, Centers’ or
Holdings’ unsatisfactory performance. No act, or failure to act, by the
Executive shall be considered “willful” unless committed in bad faith and
without a reasonable belief that the act or omission was in the best interests
of GNC or any of its Affiliates. A determination of Cause in accordance

10



--------------------------------------------------------------------------------



 



with this section shall not prevent the Executive from challenging the Holdings
Board’s determination that Cause exists or that the Executive has failed to cure
any act (or failure to act) that purportedly formed the basis for the Holdings
Board’s determination.
          (h) the Executive may terminate his employment for “Good Reason” after
he has actual knowledge of the occurrence, without his prior written consent
(which consent shall be limited to the specific event in question and shall not
constitute the waiver by the Executive of his right to withhold his consent with
respect to any similar event or occurrence unless specifically stated in the
consent), of any of the following:
               (i) GNC’s failure to comply with any material provisions of this
Agreement which is not cured within 30 days after the Executive has given
written notice of such noncompliance to GNC;
               (ii) a material adverse change by GNC in the Executive’s
responsibilities, duties or authority (including, but not limited to any change
in reporting obligation) as the Chief Executive Officer of Centers or as the
Chief Executive Officer of Holdings, which, in the aggregate, causes the
Executive’s positions with GNC to have less responsibility or authority than the
Executive’s position immediately prior to such change (other than temporarily
during any period where the Executive is incapacitated due to physical or mental
illness);
               (iii) removal of the Executive from the position of Chief
Executive Officer of Centers or from the position of Chief Executive Officer of
Holdings, or failure to elect (or appoint) the Executive to, or removal of the
Executive from, the Centers Board or the Holdings Board;
               (iv) a material reduction in the Executive’s Base Salary; or
               (v) the Executive’s principal place of business for performing
services to Centers moves to a new location that is more than 75 miles from the
Executive’s principal place of business existing on the Effective Date.
          In the event that the Executive has actual knowledge of an event or
occurrence giving the Executive a right to terminate his employment for Good
Reason for a period of more than ninety (90) days, such event or occurrence
shall cease to constitute Good Reason; provided, however, that the foregoing
will not constitute a waiver of the Executive’s right to terminate this
Agreement for Good Reason for any subsequent similar event or occurrence.
          (i) For purposes of this Agreement, a “Change in Control” means, and
shall be deemed to have occurred upon the occurrence of, any one of the
following events:
               (i) the acquisition (including any acquisition through purchase,
reorganization, merger, consolidation or similar transaction) in one or more
transactions by any individual, entity (including any employee benefit plan or
any trust for an employee benefit plan) or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (for purposes of this Section 4.3(i) only, a “Person”),
other than any acquisition by any Permitted Holder or any of its Related Parties
or a Permitted

11



--------------------------------------------------------------------------------



 



Group, of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of shares or other securities (as defined in
Section 3(a)(10) of the Exchange Act) representing 50% or more of either (1) the
Holdings Common Stock or (2) the combined voting power of the securities of
Holdings entitled to vote generally in the election of directors of the Holdings
Board (the “Holdings Voting Securities”), in each case calculated on a fully
diluted basis after giving effect to such acquisition; provided, however, that
none of the following acquisitions shall constitute a Change in Control as
defined in this clause (i): (A) any acquisition by any Person or group of
Persons consisting solely of stockholders of Holdings on the Effective Date,
(B) any acquisition so long as such acquisition does not result in any Person
(other than any stockholder or stockholders of Holdings on the Effective Date),
beneficially owning shares or securities representing 50% or more of either the
Holdings Common Stock or Holdings Voting Securities, (C) any acquisition, after
which the Permitted Holders or their Related Parties have the right or ability
by voting power, contract or otherwise to elect or designate for election a
majority of the Holdings Board; or
               (ii) any election has occurred of Persons to the Holdings Board
that causes two-thirds of the Holdings Board to consist of Persons other than
(A) Persons who were members of the Holdings Board on the Effective Date and
(B) Persons who were nominated for elections as members of the Holdings Board at
a time when two-thirds of the Holdings Board consisted of Persons who were
members of the Holdings Board on the Effective Date; provided, however, that any
Person nominated for election by a Holdings Board at least two-thirds of whom
constituted Persons described in clauses (A) or (B) or by Persons who were
themselves nominated by such Holdings Board shall, for this purpose, be deemed
to have been nominated by a Holdings Board composed of Persons described in
clause (A); or
               (iii) approval by the stockholders of Holdings of (A) a complete
liquidation or dissolution of Holdings or Centers or (B) the sale or other
disposition (other than a merger or consolidation) of all or substantially all
of the assets of Holdings and its subsidiaries, taken as a whole, to any Person
other than a Permitted Holder or a Related Party of a Permitted Holder; or
               (iv) Centers ceases to be a direct or indirect wholly owned
subsidiary of Holdings.
          For purposes of this Section 4.3(i), the following terms shall have
the following meanings:
          (1) “Permitted Group” means any group of investors that is deemed to
be a “person” (as that term is used in Section 13(d) of the Exchange Act) at any
time prior to Holdings’ initial public offering of common stock, solely by
virtue of the Stockholders Agreement by and among Holdings, Ares, OTPP, the
Executive, and the other parties thereto, as the same may be amended, modified
or supplemented from time to time.
          (2) “Permitted Holder” means Ares, Ares Management, Inc., Ares
Management LLC and OTPP.

12



--------------------------------------------------------------------------------



 



          (3) “Related Party” means:
               (x) any controlling equityholder, managing general partner or
majority-owned subsidiary, of any Permitted Holder;
               (y) any trust, corporation, partnership, limited liability
company or other entity, the beneficiaries, stockholders, partners, members,
owners or Persons beneficially holding an 80% or more controlling interest of
which consist of any one or more Permitted Holders and/or such other Persons
referred to in the immediately preceding clause (x); or
               (z) any investment fund or similar entity managed by any one or
more Permitted Holders and/or such other Persons referred to in the immediately
preceding clause (x) or (y).
          (j) For purposes of this Agreement, the termination of the Executive’s
employment shall be deemed to have been “in anticipation of” a Change in Control
if such termination occurs at any time from and after the period beginning six
(6) months prior to a Change in Control and such termination occurs (i) after a
definitive agreement is entered into by Centers or Holdings providing for a
Change in Control or (ii) at the request of an unrelated third party who has
taken steps reasonably calculated to effect a Change in Control.
          (k) Notwithstanding anything in Section 4.3(i) to the contrary,
“Change in Control” shall have the definition of “Change in Control” contained
in Section 409A of the Code in any instance in which amounts are paid under this
Agreement as a result of a Change in Control and such amounts are treated as
deferred compensation under Section 409A.
          4.4 Termination For Cause, Voluntary Resignation Other Than For Good
Reason.
          (a) (i) GNC may, upon action of the Holdings Board, terminate the
employment of the Executive (and the Employment Period) at any time for “Cause,”
or (ii) the Executive may voluntarily resign other than for Good Reason and
thereby terminate the Executive’s employment (and the Employment Period) under
this Agreement at any time upon not less than thirty (30) days’ prior written
notice.
          (b) In the event the Executive’s employment is terminated pursuant to
this Section 4.4, then the Executive shall be entitled to receive all of the
Accrued Obligations (other than, in the event of a termination for Cause, the
Accrued Bonus) in accordance with Section 4.2(b)(i). All other rights of the
Executive (and all obligations of GNC) hereunder shall terminate as of the date
of such termination.
          4.5 Resignation from Officer Positions. Upon the termination of the
Executive’s employment for any reason (unless otherwise agreed in writing by GNC
and the Executive), the Executive will be deemed to have resigned, without any
further action by the Executive, from any and all officer and director positions
that the Executive, immediately prior to such termination, (a) held with GNC or
any of its Affiliates and (b) held with any other

13



--------------------------------------------------------------------------------



 



entities at the direction of, or as a result of the Executive’s affiliation
with, GNC or any of its Affiliates. If for any reason this Section 4.5 is deemed
to be insufficient to effectuate such resignations, then the Executive will,
upon GNC’s request, execute any documents or instruments that GNC may deem
necessary or desirable to effectuate such resignations. In addition, the
Executive hereby designates the Secretary or any Assistant Secretary of
Holdings, Centers or of any of their Affiliates to execute any such documents or
instruments as the Executive’s attorney-in-fact to effectuate such resignations
if execution by the Secretary or any Assistant Secretary of Holdings, Centers or
their Affiliates is deemed by GNC or its Affiliates to be a more expedient means
to effectuate such resignation or resignations.
          4.6 Section 409A of the Code.
          (a) Although GNC does not guarantee to the Executive any particular
tax treatment relating to the payments and benefits under this Agreement, it is
intended that such payments and benefits be exempt from, or comply with,
Section 409A of Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A.
          (b) A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”
          (c) With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit; (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided, that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; and (iii) such payments shall be made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred.
          (d) Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within ten
(10) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of Centers.
          (e) If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

14



--------------------------------------------------------------------------------



 



          (f) If the Executive is deemed on the date of termination of
employment to be a “specified employee”, within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by GNC from time to time, or if none, the default methodology, then:
               (i) With regard to any payment, the providing of any benefit or
any distribution of equity that constitutes “deferred compensation” subject to
Code Section 409A, payable upon separation from service, such payment, benefit
or distribution shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
separation from service or (ii) the date of the Executive’s death; and
               (ii) On the first day of the seventh month following the date of
the Executive’s separation from service or, if earlier, on the date of death,
(x) all payments delayed pursuant to this Section 4.6 (whether they would
otherwise have been payable in a single sum or in installments in the absence of
such delay), together with interest accrued thereon at the applicable federal
rate, shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal dates specified from them herein and
(y) all distributions of equity delayed pursuant to this Section 4.6 shall be
made to the Executive.
          (g) In no event whatsoever shall GNC or any of their Affiliates be
liable for any additional tax, interest or penalties that may be imposed on the
Executive by Code Section 409A or any damages for failing to comply with Code
Section 409A other than for withholding obligations or other obligations
applicable to employers, if any, under Code Section 409A.
          4.7 No Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Section 4 by seeking other
employment or otherwise, and, except as specifically provided in this Agreement,
the amounts of compensation and benefits payable or otherwise due to the
Executive under this Section 4 or other provisions of this Agreement shall not
be reduced by compensation or benefits received by the Executive from any other
employment he shall choose to undertake following termination of his employment
under this Agreement. Further, any amounts owed to the Executive under this
Agreement may not be offset by any claims Centers may have against the
Executive, and Centers’ obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations under this Agreement will not
be affected by any other circumstances, including, without limitation, any
counterclaim, right of set-off, recoupment, defense, or other right that Centers
may have against the Executive or other Persons.
     5. Confidentiality, Work Product, Non-Competition and Non-Solicitation.
          5.1 Confidentiality.
          (a) In connection with the Executive’s employment hereunder, GNC and
its Affiliates intend to provide the Executive with access to “Confidential
Information” (as defined in Section 5.4(d) hereof) in support of the Executive’s
employment duties. The Executive recognizes that the business interests of GNC
and its Affiliates require a confidential relationship between GNC, its
Affiliates and the Executive and the fullest practical protection and

15



--------------------------------------------------------------------------------



 



confidential treatment of all Confidential Information. At all times, both
during and after the Employment Period, the Executive shall not directly or
indirectly: (i) appropriate, download, print, copy, remove, use, disclose,
divulge, communicate or otherwise “Misappropriate” (as defined in Section 5.4(e)
hereof) any Confidential Information, including, without limitation, originals
or copies of any Confidential Information, in any media or format, except for
the benefit of GNC and its Affiliates within the course and scope of the
Executive’s employment or with the prior written consent of the Holdings Board,
or (ii) take or encourage any action that would circumvent, interfere with or
otherwise diminish the value or benefit of the Confidential Information to GNC
or its Affiliates.
          (b) All Confidential Information, and all other information and
property affecting or relating to the business of GNC and its Affiliates within
the Executive’s possession, custody or control, regardless of form or format,
shall remain, at all times, the property of GNC and its Affiliates, the
appropriation, use or disclosure of which is governed and restricted by this
Agreement.
          (c) The Executive acknowledges and agrees that:
               (i) the Executive occupies a unique position within GNC, and the
Executive is and will be intimately involved in the development or
implementation of Confidential Information;
               (ii) in the event the Executive breaches this Section 5.1 with
respect to any Confidential Information, such breach shall be deemed to be a
Misappropriation of such Confidential Information; and
               (iii) any Misappropriation of Confidential Information will
result in immediate and irreparable harm to GNC and its Affiliates.
          (d) Upon receipt of any formal or informal request, by legal process
or otherwise, seeking the Executive’s direct or indirect disclosure or
production of any Confidential Information to any Person, the Executive shall
promptly and timely notify GNC and provide a description and, if applicable,
hand deliver a copy of such request to GNC. The Executive irrevocably nominates
and appoints GNC as the Executive’s true and lawful attorney-in-fact to act in
the Executive’s name, place and stead to perform any act that the Executive
might perform to defend and protect against any disclosure of Confidential
Information.
          (e) At any time GNC may reasonably request, during or after the
Employment Period, the Executive shall deliver to GNC all originals and copies
of Confidential Information and all other information and property affecting or
relating to the businesses of GNC and its Affiliates within the Executive’s
possession, custody or control, regardless of form or format, including, without
limitation any Confidential Information produced by the Executive. Both during
and after the Employment Period, GNC shall have the right of reasonable access
to review, inspect, copy or confiscate any Confidential Information within the
Executive’s possession, custody or control.
          (f) Upon termination or expiration of this Agreement, the Executive
shall immediately return to GNC or its Affiliates, as applicable, all
Confidential Information, and all

16



--------------------------------------------------------------------------------



 



other information and property affecting or relating to the business of GNC and
its Affiliates, within the Executive’s possession, custody or control,
regardless of form or format, without the necessity of a prior request by GNC.
          (g) During the Employment Period, the Executive represents and agrees
that the Executive will not use or disclose any confidential or proprietary
information or trade secrets of others, including but not limited to former
employers, and that the Executive will not bring onto the premises of Holdings,
Centers or any of their Affiliates or access such confidential or proprietary
information or trade secrets of such others, unless consented to in writing by
said others, and then only with the prior written authorization of GNC or its
Affiliates, as applicable.
          5.2 Work Product/Intellectual Property.
          (a) Assignment. The Executive hereby assigns to GNC all right, title
and interest to all “Work Product” (as defined in Section 5.4(h) hereof) that
(i) relates to any of the Company Parties’ actual or anticipated business,
research and development or existing or future products or services, or (ii) is
conceived, reduced to practice, developed or made using any equipment, supplies,
facilities, assets, information or resources of any of the Company Parties
(including, without limitation, any intellectual property rights).
          (b) Disclosure. The Executive shall promptly disclose Work Product to
the Holdings Board and perform all actions reasonably requested by GNC (whether
during or after the Employment Period) to establish and confirm the ownership
and proprietary interest of any of the Company Parties in any Work Product
(including, without limitation, the execution of assignments, consents, powers
of attorney, applications and other instruments). The Executive shall not file
any patent or copyright applications related to any Work Product except with the
written consent of the Holdings Board.
          5.3 Non-Competition and Non-Solicitation.
          (a) In consideration of the Confidential Information being provided to
the Executive as stated in Section 5.1 hereof, and other good and valuable new
consideration as stated in this Agreement, including, without limitation,
continued employment with Centers and the business relationships, goodwill, work
experience, client, customer and vendor relationships and other fruits of
employment that the Executive will have the opportunity to obtain, use and
develop under this Agreement, the Executive agrees to the restrictive covenants
stated in this Section 5.3.
          (b) During the Employment Period and until the end of the Restricted
Period (as defined in Section 5.4(g) hereof), the Executive agrees that the
Executive will not, directly or indirectly, on the Executive’s own behalf or on
the behalf of any other Person, within the United States of America or in any
other country or territory in which the businesses of any of the Company Parties
are conducted:
               (i) subject to Section 5.3(c), engage in a Competing Business (as
defined in Section 5.4(c) hereof), including, without limitation, by owning,
managing, operating, controlling, being employed by, providing services as a
consultant or independent contractor to or participating in the ownership,
management, operation or control of any Competing Business;

17



--------------------------------------------------------------------------------



 



               (ii) induce or attempt to induce any customer, vendor, supplier,
licensor or other Person in a business relationship with any Company Party, for
or with which the Executive or employees working under the Executive’s
supervision had any direct or indirect responsibility or contact during the
Employment Period, (A) to do business with a Competing Business or (B) to cease,
restrict, terminate or otherwise reduce business with any of the Company Parties
for the benefit of a Competing Business, regardless of whether the Executive
initiates contact; or
               (iii) (A) solicit, recruit, persuade, influence or induce, or
attempt to solicit, recruit, persuade, influence or induce anyone employed or
otherwise retained by any of the Company Parties (including any independent
contractor or consultant), to cease or leave their employment or contractual or
consulting relationship with any Company Party, regardless of whether the
Executive initiates contact for such purposes or (B) hire, employ or otherwise
attempt to establish, for any Person, any employment, agency, consulting,
independent contractor or other business relationship with any Person who is or
was employed or otherwise retained by any of the Company Parties (including any
independent contractor or consultant).
          (c) The parties hereto acknowledge and agree that, notwithstanding
anything in Section 5.3(b)(i) hereof, (i) the Executive may own or hold, solely
as passive investments, securities of Persons engaged in any business that would
otherwise be included in Section 5.3(b)(i), as long as with respect to each such
investment the securities held by the Executive do not exceed five percent (5%)
of the outstanding securities of such Person and such securities are publicly
traded and registered under Section 12 of the Exchange Act, and (ii) the
Executive may serve on the board of directors (or other comparable position) or
as an officer of any entity at the request of the Holdings Board; provided,
however, that in the case of investments otherwise permitted under clause
(i) above, the Executive shall not be permitted to, directly or indirectly,
participate in, or attempt to influence, the management, direction or policies
of (other than through the exercise of any voting rights held by the Executive
in connection with such securities), or lend the Executive’s name to, any such
Person.
          (d) The Executive acknowledges and agrees that, for purposes of this
Section 5.3, indirect acts by the Executive shall include, without limitation,
an act by the Executive’s spouse, ancestor, lineal descendant, lineal
descendant’s spouse, sibling or other member of the Executive’s immediate
family.
          (e) The Executive acknowledges that (i) the restrictive covenants
contained in this Section 5.3 hereof are ancillary to and part of an otherwise
enforceable agreement, such being the agreements concerning Confidential
Information and other consideration as stated in this Agreement, (ii) at the
time that these restrictive covenants are made, the limitations as to time,
geographic scope and activity to be restrained, as described herein, are
reasonable and do not impose a greater restraint than necessary to protect the
good will and other legitimate business interests of GNC or its Affiliates,
including without limitation, Confidential Information (including trade
secrets), client, customer or vendor relationships, client or customer goodwill
and business productivity, (iii) in the event of termination of the Executive’s
employment, the Executive’s experiences and capabilities are such that the
Executive can obtain gainful employment without violating this Agreement and
without the Executive incurring undue hardship, (iv) based on the relevant
benefits and other new consideration provided for in this

18



--------------------------------------------------------------------------------



 



Agreement, including, without limitation, the disclosure and use of Confidential
Information, the restrictive covenants of this Section 5.3, as applicable
according to their terms, shall remain in full force and effect even in the
event of the Executive’s involuntary termination from employment, with or
without Cause, and (v) the Executive has carefully read this Agreement and has
given careful consideration to the restraints imposed upon the Executive by this
Agreement and consents to the terms of the restrictive covenants in this
Section 5.3, with the knowledge that this Agreement may be terminated at any
time in accordance with the provisions hereof.
          5.4 Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
          (a) An “Affiliate” of any specified Person means any other Person,
whether now or hereafter existing, directly or indirectly controlling or
controlled by, or under direct or indirect common control with, such specified
Person. For purposes hereof, “control” or any other form thereof, when used with
respect to any Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.
          (b) “Company Parties” means GNC and its direct and indirect
subsidiaries and Affiliates and their successors in interest. Notwithstanding
the foregoing, “Company Parties” shall not include the Sponsor and or any entity
in which the Sponsor has an equity interest other than GNC and its direct and
indirect subsidiaries.
          (c) “Competing Business” means any business that competes with any of
the Company Parties, including, without limitation, any enterprise that engages
in, owns or operates businesses that market, sell, distribute, manufacture or
otherwise are involved in the nutritional supplements industry.
          (d) Confidential Information.
               (i) “Confidential Information” means any and all material,
information, ideas, inventions, formulae, patterns, compilations, programs,
devices, methods, techniques, processes, know how, plans (marketing, business,
strategic, technical or otherwise), arrangements, pricing and other data of or
relating to GNC or any of its Affiliates (as well as their customers and
vendors) that is confidential, proprietary or trade secret (A) by its nature,
(B) based on how it is treated or designated by GNC or any of its Affiliates,
(C) because the disclosure of which would have a material adverse effect on the
businesses or planned businesses of GNC or its Affiliates or (D) as a matter of
law.
               (ii) Exclusions. Confidential Information does not include
material, data or information (A) that GNC or any of its Affiliates has
voluntarily placed in the public domain, (B) that has been lawfully and
independently developed and publicly disclosed by third parties, (C) that
constitutes the general non-specialized knowledge and skills gained by the
Executive during the Employment Period or (D) that otherwise enters the public
domain through lawful means; provided, however, that the unauthorized
appropriation, use or disclosure of

19



--------------------------------------------------------------------------------



 



Confidential Information by the Executive, directly or indirectly, shall not
affect the protection and relief afforded by this Agreement regarding such
information.
               (iii) Inclusions. Confidential Information includes, without
limitation, the following information (including without limitation,
compilations or collections of information) relating or belonging to GNC or any
of its Affiliates (as well as their clients, customers or vendors) and created,
prepared, accessed, used or reviewed by the Executive during or after the
Employment Period: (1) product and manufacturing information, such as
ingredients, combinations of ingredients and manufacturing processes;
(2) scientific and technical information, such as research and development,
tests and test results, formulae and formulations, studies and analysis;
(3) financial and cost information, such as operating and production costs,
costs of goods sold, costs of supplies and manufacturing materials, non-public
financial statements and reports, profit and loss information, margin
information and financial performance information; (4) customer related
information, such as customer related contracts, engagement and scope of work
letters, proposals and presentations, customer related contacts, lists,
identities and prospects, practices, plans, histories, requirements and needs,
price information and formulae and information concerning client or customer
products, services, businesses or equipment specifications; (5) vendor and
supplier related information, such as the identities, practices, history or
services of any vendors or suppliers and vendor or supplier contacts; (6) sales,
marketing and price information, such as marketing and sales programs and
related data, sales and marketing strategies and plans, sales and marketing
procedures and processes, pricing methods, practices and techniques and pricing
schedules and lists; (7) database, software and other computer related
information, such as computer programs, data, compilations of information and
records, software and computer files, presentation software and computer-stored
or backed-up information including, but not limited to, e-mails, databases, word
processed documents, spreadsheets, notes, schedules, task lists, images and
video; (8) employee-related information, such as lists or directories
identifying employees, representatives and contractors, and information
regarding the competencies (knowledge, skill, experience), compensation and
needs of employees, representatives and contractors and training methods; and
(9) business and operation-related information, such as operating methods,
procedures, techniques, practices and processes, information about acquisitions,
corporate or business opportunities, information about partners and potential
investors, strategies, projections and related documents, contracts and licenses
and business records, files, equipment, notebooks, documents, memoranda,
reports, notes, sample books, correspondence, lists and other written and
graphic business records.
          (e) “Misappropriate”, or any form thereof, means:
               (i) the acquisition of any Confidential Information by a Person
who knows or has reason to know that the Confidential Information was acquired
by theft, bribery, misrepresentation, breach or inducement of a breach of a duty
to maintain secrecy or espionage through electronic or other means (each, an
“Improper Means”); or
               (ii) the disclosure or use of any Confidential Information
without the express consent of GNC or any of its Affiliates, as applicable, by a
Person who (A) used Improper Means to acquire knowledge of the Confidential
Information, (B) at the time of disclosure or use, knew or had reason to know
that his or her knowledge of the Confidential

20



--------------------------------------------------------------------------------



 



Information was (x) derived from or through a Person who had utilized Improper
Means to acquire it, (y) acquired under circumstances giving rise to a duty to
maintain its secrecy or limit its use or (z) derived from or through a Person
who owed a duty to GNC or any of its Affiliates to maintain its secrecy or limit
its use or (C) before a material change of his or her position, knew or had
reason to know that it was Confidential Information and that knowledge of it had
been acquired by accident or mistake.
          (f) “Person” means (other than for purposes of Section 4.3(i)) any
individual, corporation, partnership, limited liability company, joint venture,
association, business trust, joint-stock company, estate, trust, unincorporated
organization, government or other agency or political subdivision thereof or any
other legal or commercial entity.
          (g) “Restricted Period” means the eighteen (18) months after the date
of termination of employment.
          (h) “Work Product” means all patents and patent applications, all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, creative works, discoveries, software, computer programs,
modifications, enhancements, know-how, materials, compositions, techniques,
data, processes, formula, specifications, formulations, plans (marketing,
business, strategic, technical or otherwise) concepts and ideas, and all similar
or related information (in each case whether or not patentable), all copyrights
and copyrightable works, all trade secrets, confidential information, and all
other intellectual property and intellectual property rights that are conceived,
reduced to practice, developed or made by the Executive either alone or with
others in the course of employment with Centers (including employment prior to
the date of this Agreement).
          5.5 Remedies. Because the Executive’s services are unique and because
the Executive has access to Confidential Information, the Executive acknowledges
and agrees that if the Executive breaches any of the provisions of Section 5
hereof, GNC or any of its Affiliates may suffer immediate and irreparable harm
for which monetary damages alone will not be a sufficient remedy. The
restrictive covenants stated in Section 5 hereof are without prejudice to the
rights and causes of action at law of GNC or any of its Affiliates.
          5.6 Interpretation; Severability.
          (a) The Executive has carefully considered the possible effects on the
Executive of the covenants not to compete, the confidentiality provisions and
the other obligations contained in this Agreement, and the Executive recognizes
that GNC and its Affiliates have made every effort to limit the restrictions
placed upon the Executive to those that are reasonable and necessary to protect
the legitimate business interests of GNC and its Affiliates.
          (b) The Executive acknowledges and agrees that the restrictive
covenants set forth in this Agreement are reasonable and necessary in order to
protect the valid business interests of GNC and its Affiliates. It is the
intention of the parties hereto that the covenants, provisions and agreements
contained herein shall be enforceable to the fullest extent allowed by law. If
any covenant, provision or agreement contained herein is found by a court having

21



--------------------------------------------------------------------------------



 



jurisdiction to be unreasonable in duration, scope or character of restrictions,
or otherwise to be unenforceable, such covenant, provision or agreement shall
not be rendered unenforceable thereby, but rather the duration, scope or
character of restrictions of such covenant, provision or agreement shall be
deemed reduced or modified with retroactive effect to render such covenant,
provision or agreement reasonable or otherwise enforceable (as the case may be),
and such covenant, provision or agreement shall be enforced as modified. If the
court having jurisdiction will not review the covenant, provision or agreement,
the parties hereto shall mutually agree to a revision having an effect as close
as permitted by applicable law to the provision declared unenforceable. The
parties hereto agree that if a court having jurisdiction determines, despite the
express intent of the parties hereto, that any portion of the covenants,
provisions or agreements contained herein are not enforceable, the remaining
covenants, provisions and agreements herein shall be valid and enforceable.
Moreover, to the extent that any provision is declared unenforceable, GNC and
its Affiliates shall have any and all rights under applicable statutes or common
law to enforce its rights with respect to any and all Confidential Information
or unfair competition by the Executive.
     6. Miscellaneous.
          6.1 Public Statements.
          (a) Media Nondisclosure. The Executive agrees that during the
Employment Period or at any time thereafter, except as may be authorized in
writing by GNC, the Executive will not directly or indirectly disclose or
release to the Media any information concerning or relating to any aspect of the
Executive’s employment or termination from employment with Centers and any
aspect of any dispute that is the subject of this Agreement. For the purposes of
this Agreement, the term “Media” includes, without limitation, any news
organization, station, publication, show, website, web log (blog), bulletin
board, chat room or program (past, present or future), whether published through
the means of print, radio, television or the Internet or otherwise, and any
member, representative, agent or employee of the same.
          (b) Non-Disparagement.
               (i) The Executive agrees that during the Employment Period or at
any time thereafter, the Executive will not make any statements, comments or
communications in any form, oral, written or electronic to any Media or any
customer, client or supplier of GNC or any of its Affiliates, which would
constitute libel, slander or disparagement of GNC or any of its Affiliates,
including, without limitation, any such statements, comments or communications
that criticize, ridicule or are derogatory to GNC or any of its Affiliates;
provided, however, that the terms of this Section 6.1(b) shall not apply to
communications between the Executive and, as applicable, the Executive’s
attorneys or other persons with whom communications would be subject to a claim
of privilege existing under common law, statute or rule of procedure. The
Executive further agrees that the Executive will not in any way solicit any such
statements, comments or communications from others.
               (ii) GNC agrees that during the Employment Period or at any time
thereafter, GNC will not make any statements, comments or communications in any
form, oral, written or electronic, to any Media or any Person, which would
constitute libel, slander or

22



--------------------------------------------------------------------------------



 



disparagement of the Executive, including, without limitation, any such
statements, comments or communications that criticize, ridicule or are
derogatory to the Executive; provided, however, that the terms of this
Section 6.1(b) shall not apply to any documents required to be filed by GNC with
the Securities and Exchange Commission (provided that GNC is advised by legal
counsel that such disclosure is required in order to comply with GNC’s legal
obligations thereunder and such disclosure is limited to only that which is
required to be so disclosed) or communications between GNC and, as applicable,
GNC’s attorneys or other persons with whom communications would be subject to a
claim of privilege existing under common law, statute or rule of procedure. GNC
further agrees that GNC will not in any way solicit any such statements,
comments or communications from others.
          6.2 Consent to Jurisdiction; Remedies. In the event of any dispute,
controversy or claim between GNC or any of its Affiliates and the Executive
arising out of or relating to the interpretation, application or enforcement of
this Agreement, the parties agree and consent to the personal jurisdiction of
the Court of Common Pleas for Allegheny County, Pennsylvania and/or the United
States District Court for the Western District of Pennsylvania (collectively,
the “Agreed Venue”) for resolution of the dispute, controversy or claim, and
that those courts, and only those courts, shall have non-exclusive jurisdiction
to determine any dispute, controversy or claim related to, arising under or in
connection with this Agreement. The parties also agree (a) to submit to the
jurisdiction of any competent court in the Agreed Venue, (b) to waive any and
all defenses the parties may have on the grounds of lack of jurisdiction of such
court and (c) that neither party shall be required to post any bond, undertaking
or other financial deposit or guarantee in seeking or obtaining such equitable
relief. To the full extent permitted by law and upon presentation of appropriate
documentation, all reasonable legal fees and expenses incurred by any prevailing
party as a result of any dispute involving the validity or enforceability of, or
liability under, any provision of this Agreement (including as a result of any
dispute involving the amount of any payment or other benefit due pursuant to
this Agreement) shall be paid by the non-prevailing party in such dispute.
          6.3 Settlement of Existing Rights. In exchange for the other terms of
this Agreement, the Executive acknowledges and agrees that: (a) the Executive’s
entry into this Agreement is a condition of continued employment with Centers;
(b) except as otherwise provided herein, this Agreement will replace any
existing employment agreement between the parties, including the Original
Employment Agreement; (c) the Executive is being provided with access to
Confidential Information, including, without limitation, proprietary trade
secrets of one or more Company Parties, to which the Executive has not
previously had access; (d) all inventions and intellectual property developed by
the Executive during any past employment with Centers and all goodwill developed
with Centers’ clients, customers and other business contacts by the Executive
during any past employment with Centers, as applicable, is the exclusive
property of Centers; and (e) all Confidential Information or specialized
training accessed, created, received or utilized by the Executive during any
past employment with Centers, as applicable, will be subject to the restrictions
on Confidential Information described in this Agreement, whether previously so
agreed or not.
          6.4 Entire Agreement; Waiver. This Agreement contains the entire
agreement between the Executive and GNC with respect to the subject matter
hereof, and supersedes any and all prior understandings or agreements, whether
written or oral, including, without limitation,

23



--------------------------------------------------------------------------------



 



the Original Employment Agreement and any term sheets contemplating the
execution of an employment agreement setting forth the terms and conditions of
the Executive’s continued employment with Centers. No modification or addition
hereto or waiver or cancellation of any provision hereof shall be valid except
by a writing signed by the party to be charged therewith. No delay on the part
of any party to this Agreement in exercising any right or privilege provided
hereunder or by law shall impair, prejudice or constitute a waiver of such right
or privilege.
          6.5 Governing Law. This Agreement is governed by and will be construed
and enforced in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to principles of conflict of laws.
          6.6 Assignment; Successors; Binding Agreement. This Agreement may not
be assigned by either party, whether by operation of law or otherwise, without
the prior written consent of the other party, except that any right, title or
interest of Holdings or Centers arising out of this Agreement may be assigned by
Holdings or Centers to any corporation or entity controlling, controlled by, or
under common control with Holdings or Centers, as applicable, or to any
Affiliates of Holdings or Centers, as applicable; provided, however, that the
assignee shall first deliver to the Executive an express written assumption of
this Agreement and Holdings’ or Centers’ obligations hereunder, as applicable.
No such assignment shall relieve Holdings or Centers of their obligations under
this Agreement without the express written consent of the Executive (which
consent will not be unreasonably withheld). Subject to the foregoing, this
Agreement is binding upon and will inure to the benefit of the parties and their
respective heirs, legatees, devisees, personal representatives, successors and
assigns.
          6.7 Representation by Counsel; Independent Judgment. Each of the
parties hereto acknowledges that (a) it or the Executive has read this Agreement
in its entirety and understands all of its terms and conditions, (b) it or the
Executive has had the opportunity to consult with any individuals of its or the
Executive’s choice regarding its or the Executive’s agreement to the provisions
contained herein, including legal counsel of its or the Executive’s choice, and
any decision not to was the Executive’s or its alone and (c) it or the Executive
is entering into this Agreement of its or the Executive’s own free will, without
coercion from any source, based upon its or the Executive’s own independent
judgment.
          6.8 Interpretation; Construction. The parties and their respective
legal counsel actively participated in the negotiation and drafting of this
Agreement, and in the event of any ambiguity or mistake herein, or any dispute
among the parties with respect to the provisions hereto, no provision of this
Agreement shall be construed unfavorably against any of the parties on the
ground that the Executive, it, or the Executive’s or its counsel was the drafter
thereof. As used in this Agreement, unless the context otherwise requires:
(a) the terms defined herein shall have the meanings set forth herein for all
purposes; (b) references to “Section” are to a section hereof; (c) “include,”
“includes,” and “including” are deemed to be followed by “without limitation”
whether or not they are in fact followed by such words or words of like import;
(d) “hereof,” “herein,” “hereunder,” and comparable terms refer to the entirety
of this Agreement and not to any particular section or other subdivision hereof
or exhibit hereto; (e) references to any gender include references to all
genders; (f) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the

24



--------------------------------------------------------------------------------



 



case of a statute or regulation, to any successor provision); and (g) the word
“or” shall be deemed to mean “and/or” unless the context clearly indicates
otherwise.
          6.9 Notices. All notices and communications hereunder shall be in
writing and shall be deemed properly given and effective when delivered or when
mailed if such mailing is by United States registered or certified mail, return
receipt requested, postage prepaid, or by other delivery service which provides
evidence of delivery, as follows:
If to Centers or Holdings, to:
General Nutrition Centers, Inc.
300 Sixth Avenue
Pittsburgh, PA 15222
Attention: General Counsel
with copies (which shall not constitute notice) to each of the
following:
c/o Ares Corporate Opportunities Fund II, L.P.
1999 Avenue of the Stars
Los Angeles, California 90067
Facsimile: 310-210-4170
Attention: David Kaplan
and
c/o Ontario Teachers’ Pension Plan Board
5650 Yonge Street
Toronto, Ontario
M2M 4H5
Facsimile: 416-730-5082
Attention: Lee Sienna
With a copy by Facsimile to: 416-730-3771
Attention: Legal Department
and

25



--------------------------------------------------------------------------------



 



Proskauer Rose LLP
2049 Century Park East, 32nd Floor
Los Angeles, California
Facsimile: 310-557-2193
Attention: Michael A. Woronoff, Esq.
If to the Executive, to:
Joseph M. Fortunato
4191 Muirfield Circle
Nevillewood, PA 15142
with a copy (which shall not constitute notice) to:
Kirkpatrick & Lockhart Preston Gates Ellis LLP
Henry W. Oliver Building
535 Smithfield Street
Pittsburgh, PA 15222
Attention: Robert P. Zinn, Esq.
Telephone: (412) 355-8687
Facsimile: (412) 355-6501
or to such other address as one party may provide in writing to the other party
from time to time.
          6.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Facsimile transmission of
any signed original document or retransmission of any signed facsimile
transmission will be deemed the same as delivery of an original. At the request
of any party, the parties will confirm facsimile transmission by signing a
duplicate original document.
          6.11 Captions. Paragraph headings are for convenience only and shall
not be considered a part of this Agreement.
          6.12 No Third Party Beneficiary Rights. Except as otherwise provided
in this Agreement, no entity shall have any right to enforce any provision of
this Agreement, even if indirectly benefited by it.
          6.13 Withholding. Any payments provided for hereunder shall be paid
net of any applicable withholding required under Federal, state or local law and
any additional withholding to which the Executive has agreed.
[SIGNATURE PAGE FOLLOWS]

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement, to be
effective for all purposes as of the Effective Date.

            GENERAL NUTRITION CENTERS, INC.
      By:   /s/Gerald J. Stubenhofer         Name:   Gerald J. Stubenhofer     
  Title:   Senior Vice President and Chief Legal
Officer        GNC ACQUISITION HOLDINGS INC.
      By:   /s/Gerald J. Stubenhofer         Name:   Gerald J. Stubenhofer     
  Title:   Senior Vice President and Chief Legal
Officer   

 



--------------------------------------------------------------------------------



 



         

            EXECUTIVE
      /s/Joseph M. Fortunato       Joseph M. Fortunato         

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Current Activities
None

A-1



--------------------------------------------------------------------------------



 



Exhibit B
Fringe Benefits

1.   Health insurance in accordance with Centers’ health insurance plan or
program in effect from time to time.   2.   Prescription drug coverage in
accordance with Centers’ health insurance plan or program, or separate
prescription drug coverage plan or program, in effect from time to time.   3.  
Dental insurance in accordance with Centers’ dental insurance plan or program in
effect from time to time.   4.   Long-term disability insurance in accordance
with Centers’ long-term disability insurance plan or program in effect from time
to time.   5.   Short-term disability insurance in accordance with Centers’
short-term insurance plan or program in effect from time to time.   6.   Life
insurance coverage in amount equal to two (2) times Base Salary, subject to the
Executive’s insurability at standard rates and the Executive’s full cooperation
in obtaining such coverage (including, without limitation, taking any required
physical examinations and signing such applications and other written
instruments as may be required by any insurance company to which application is
made for such insurance).   7.   Automobile allowance in an annual amount equal
to $11,500, which shall be paid in 26 equal bi-weekly installments each year in
accordance with Centers’ normal payroll practices and procedures in effect from
time to time.   8.   Professional Assistance with an annual value in an amount
equal to $10,500, which shall be paid in 26 equal bi-weekly installments each
year in accordance with Centers’ normal payroll practices and procedures in
effect from time to time.   9.   A supplemental retirement allowance in an
annual amount equal to $25,000, which shall be paid in 26 equal bi-weekly
installments each year in accordance with Centers’ normal payroll practices and
procedures in effect from time to time.   10.   A financial planning and tax
preparation allowance in an amount equal to $8,000 per year, which shall be paid
in 26 equal bi-weekly installments each year in accordance with Centers’ normal
payroll practices and procedures in effect from time to time.   11.   A downtown
Pittsburgh parking Gold Lease with an annual value in an amount equal to $3,300.

B-1



--------------------------------------------------------------------------------



 



12.   An executive medical allowance in an annual amount equal to $6,000, which
shall be paid in 26 equal bi-weekly installments each year in accordance with
Centers’ normal payroll practices and procedures in effect from time to time.  
13.   Allowance for country club dues and expenses incurred for business reasons
in an annual amount equal to $15,000 plus a one-time membership fee of $10,000
for a business club.   14.   First class air travel for all business trips.

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of General Release and Waiver
          THIS GENERAL RELEASE AND WAIVER (this “Release”) is entered into
effective as of                                                              ,
20       , by Joseph M. Fortunato (the “Executive”) in favor of GNC Acquisition
Holdings Inc. (“Holdings”) and General Nutrition Centers, Inc. (“Centers,” and
together with Holdings, referred to herein as “GNC”).
          1. Confirmation of Termination. The Executive’s employment with
Centers is terminated as of                                          , 20       
(the “Termination Date”). The Executive acknowledges that the Termination Date
is the termination date of his employment for purposes of participation in and
coverage under all benefit plans and programs sponsored by or through Centers.
The Executive acknowledges and agrees that Centers shall not have any obligation
to rehire the Executive, nor shall GNC have any obligation to consider him for
employment, after the Termination Date. The Executive agrees that he will not
seek employment with GNC at any time in the future.
          2. Resignation. Effective as of the Termination Date, the Executive
hereby resigns as an officer and director of Holdings, Centers and any of their
Affiliates (as defined in the Employment Agreement, effective as of March 16,
2007, by and among Centers, Holdings and the Executive (the “Employment
Agreement”)) and from any such positions held with any other entities at the
direction of, or as a result of the Executive’s affiliation with, GNC or any of
its Affiliates. The Executive agrees to promptly execute and deliver such other
documents as GNC shall reasonably request to evidence such resignations. In
addition, the Executive hereby agrees and acknowledges that the Termination Date
shall be date of his termination from all other offices, positions,
trusteeships, committee memberships and fiduciary capacities held with, or on
behalf of, GNC or any of its Affiliates.
          3. Termination Benefits. Assuming that the Executive executes this
Release and does not revoke it within the time specified in Section 10 below,
then, subject to Section 9 below, the Executive will be entitled to the payments
and benefits (subject to taxes and all applicable withholding requirements) set
forth under Section 4.3(d) of the Employment Agreement (the “Termination
Benefits”).
          4. General Release and Waiver. In consideration of the Termination
Benefits, and for other good and valuable consideration, receipt of which is
hereby acknowledged, the Executive for himself and for his heirs, executors,
administrators, trustees, legal representatives and assigns (collectively, the
“Releasors”), hereby releases, remises, and acquits (a) GNC, and any Company
Party (as defined in the Employment Agreement) and all of their respective past,
present, and future subsidiaries, divisions, affiliates and related business
entities, any of their successors and assigns, assets, employee benefit plans or
funds, and any of its or their respective past, present, and/or future
directors, officers, fiduciaries, agents, trustees, administrators, managers,
supervisors, shareholders, investors, legal representatives and employees,
acting on behalf of GNC or any Company Party, and (b) the Sponsor (as defined in
the Employment Agreement) and any of its successors and assigns or assets, and
any of its present, and/or future directors, officers, fiduciaries, agents,
trustees, administrators, managers,

C-1



--------------------------------------------------------------------------------



 



supervisors, shareholders, investors, legal representatives and employees,
acting on behalf of the Sponsor (each a “Releasee”) from any and all claims,
known or unknown, which the Releasors have or may have against any Releasee
arising on or prior to the date of this Release and any and all liability which
any such Releasee may have to the Executive, whether denominated claims,
demands, causes of action, obligations, damages or liabilities arising from any
and all bases, however denominated, including but not limited to the Age
Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act of 1990, as amended, the Family and Medical Leave Act of 1993,
as amended, the Civil Rights Act of 1964, as amended, the Civil Rights Act of
1991, as amended, Section 1981 of the Civil Rights Act of 1866, as amended, the
Equal Pay Act, as amended, the Immigration Reform and Control Act of 1986, as
amended, the Employee Retirement Income Security Act of 1974, as amended
(excluding claims for accrued, vested benefits under any employee benefit or
pension plan of the Released Parties subject to the terms and conditions of such
plan and applicable law), the Sarbanes-Oxley Act of 2002, as amended, the
Pennsylvania Human Relations Act, as amended, the Pennsylvania Equal Pay Law, as
amended, or any other Federal, state, or local law and any workers’ compensation
or disability claims under any such laws. This Release is for any and all claims
arising from or relating to the Executive’s employment relationship with Centers
and his service relationship as an officer or director of Centers or Holdings,
or as a result of the termination of such relationships. The Executive further
agrees that the Executive will not file or permit to be filed on the Executive’s
behalf any such claim. Notwithstanding the preceding sentence or any other
provision of this Release, this Release is not intended to interfere with the
Executive’s right to file a charge with the Equal Employment Opportunity
Commission (“EEOC”) in connection with any claim he believes he may have against
any Releasee. However, by executing this Release, the Executive hereby waives
the right to recover in any proceeding the Executive may bring before the EEOC
or any state human rights commission or in any proceeding brought by the EEOC or
any state human rights commission on the Executive’s behalf. This Release is for
any relief, no matter how denominated, including, but not limited to, injunctive
relief, wages, back pay, front pay, compensatory damages, or punitive damages.
This Release shall not apply to the obligation of Centers to provide the
Executive with the Termination Benefits and any provision relating thereto under
the Employment Agreement or to the Executive’s rights in his capacity as a
stockholder of Holdings or to indemnification pursuant to any provisions of
Centers’, Holdings’, or any Company Party’s certificate of incorporation,
bylaws, or other governing documents, any contract, or any directors and
officers liability insurance policies maintained by or for the benefit of any of
the foregoing.
          5. Continuing Covenants. The Executive acknowledges and agrees that he
remains subject to the provisions of Sections 5 and 6.1 of the Employment
Agreement which remain in full force and effect for the periods set forth
therein.
          6. No Admission. This Release does not constitute an admission of
liability or wrongdoing of any kind by GNC or any of its Affiliates.
          7. Heirs and Assigns. The terms of this Release shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns.

C-2



--------------------------------------------------------------------------------



 



          8. Miscellaneous. This Release will be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
the principles of conflicts of law. If any provision of this Release is held by
a court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect; however, the remaining provisions will be
enforced to the maximum extent possible. The parties acknowledge and agree that
this Release constitutes the complete understanding between the parties with
regard to the matters set forth herein and, except as otherwise set forth
herein, supersede any and all agreements, understandings, and discussions,
whether written or oral, between the parties. No other promises or agreements
are binding unless in writing and signed by each of the parties after the
Release Effective Date (as defined below).
          9. Knowing and Voluntary Waiver. The Executive acknowledges that he:
(a) has carefully read this Release in its entirety; (b) has had an opportunity
to consider it for at least twenty-one (21) days; (c) is hereby advised by GNC
in writing to consult with an attorney of his choosing in connection with this
Release; (d) fully understands the significance of all of the terms and
conditions of this Release and has discussed them with his independent legal
counsel, or had a reasonable opportunity to do so; (e) has had answered to his
satisfaction any questions he has asked with regard to the meaning and
significance of any of the provisions of this Release and has not relied on any
statements or explanations made by any Releasee or their counsel; (f)
understands that he has seven (7) days in which to revoke this Release (as
described in Section 10) after signing it and (g) is signing this Release
voluntarily and of his own free will and agrees to abide by all the terms and
conditions contained herein.
          10. Effective Time of Release. The Executive may accept this Release
by signing it and returning it to [NAME], General Nutrition Centers, Inc., 300
Sixth Avenue, Pittsburgh, PA 15222, within twenty-one (21) days of his receipt
of the same. After executing this Release, the Executive will have seven
(7) days (the “Revocation Period”) to revoke this Release by indicating his
desire to do so in writing delivered to [NAME] at the address above (or by fax
at [FAX NUMBER]) by no later than 5:00 p.m. EST on the seventh (7th) day after
the date he signs this Agreement. The effective date of this Agreement shall be
the eight (8th) day after the Executive signs this Agreement (the “Release
Effective Date”). If the last day of the Revocation Period falls on a Saturday,
Sunday or holiday, the last day of the Revocation Period will be deemed to be
the next business day. If the Executive does not execute this Release or
exercises his right to revoke hereunder, he shall forfeit his right to receive
any of the Termination Benefits, and to the extent such Termination Benefits
have already been provided, the Executive agrees that he will immediately
reimburse Centers for the amounts of such payment.
     IN WITNESS WHEREOF, the Executive has duly executed this Release as of the
date first set forth above.

            EXECUTIVE:
            Name:   Joseph M. Fortunato           

C-3